Citation Nr: 0831267	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
hypertension, to include the issue of whether the reduction 
in rating was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active service from October 1979 to March 
1986, and from August 1989 to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of February 2004, which reduced a 10 percent rating for 
hypertension to a noncompensable evaluation.  The veteran 
presented testimony before the Board in July 2008; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  The veteran was granted a 10 percent disability rating 
for hypertension, effective April 1, 1999.  

2.  The RO reduced the veteran's rating to a noncompensable 
evaluation, effective May 1, 2004, based on a single 
examination, and which, when considered with other medical 
evidence of record, did not clearly show sustained 
improvement.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for 
hypertension from 10 percent to 0 percent was not warranted 
by a preponderance of the evidence, and the requirements for 
restoration have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.344, 4.104, Diagnostic Code 7101 (2003) and 
(2007).  



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, any possible deficiencies have not 
prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

The veteran contends that her 10 percent rating for her 
hypertension should not have been reduced to a noncompensable 
evaluation.  Because this case involves the reduction of a 
rating, the question is not whether the veteran meets the 
criteria for a 10 percent rating, but, rather, whether the 
reduction in his rating was proper.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is 
necessary to consider the complete medical history of the 
veteran's condition.  See Peyton v. Derwinski, 1 Vet. App. 
282 (1991).

The record reflects that the veteran retired from active duty 
on March 30, 1999.  During her career in the US Air Force, 
the veteran served as a critical care nurse (a medical 
specialist).  Shortly thereafter, she applied for VA 
compensation benefits for hypertension.  Upon reviewing her 
service medical treatment records, service connection was 
awarded and a 10 percent rating was assigned.  The effective 
date of that rating was April 1, 1999.  

In assigning a 10 percent disability evaluation in the RO's 
rating action of April 2000, the RO anchored the veteran's 
rating via her service treatment records along with post-
service treatment reports that confirmed a diagnosis of 
hypertension.  Also considered by the RO was the fact that 
the veteran began using anti-hypertensive medications while 
in service and continued on those medications after she 
retired from the US Air Force.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2007); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the assignment 
of the 10 percent rating may be found at 38 C.F.R. Part 4, 
Diagnostic Code 7101 (2003) [and now (2007)].  This code, for 
hypertensive vascular disease, provides for a 10 percent 
rating when diastolic pressure is predominantly 100 mm or 
more or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.  VA regulations define 
hypertension as a pattern of sustained elevated blood 
pressure readings, shown on different days, of diastolic 
pressure of predominately 90 mm or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 mm or more with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 and 
NOTE 1 (2007).

In May 2003, the veteran filed a claim for an increased 
evaluation for her hypertension.  She claimed that her 
condition had become more disabling since last evaluated.  

The veteran was afforded a VA Hypertension Examination in 
October 2003.  It was noted that the examiner reviewed the 
veteran's claims folder records; however, that same examiner 
reported that he did not review her current Tampa VA Medical 
Center health records or her records located at MacDill Air 
Force Base.  The doctor also did not ask the veteran for any 
logs she might have that would tract her blood pressure 
readings.  Nevertheless, the veteran's blood pressure was 
taken and it appears that the readings were 140/94, 140/96, 
and 140/94.  The veteran was diagnosed with essential 
hypertension.  Comments were not provided with respect to the 
veteran's hypertension, to include how well-controlled the 
veteran's hypertension was with use of medications.  In this 
regard, it is important to note that contemporaneous 
treatment records show that the veteran was taking 
Metoprolol, an anti-hypertension medication.

It is noted that a follow-up examination, in order to 
corroborate the findings obtained in October 2003, was not 
accomplished.

Based on this evidence, in a February 2004 rating decision, 
the RO reduced the veteran's 10 percent rating for 
hypertension to a noncompensable evaluation, effective May 1, 
2004.  It is noted by the Board that the veteran's 10 percent 
disability rating had been in effect from April 1, 1999, to 
May 1, 2004 - a period of five years, one month.  

Concerning the veteran's claim for restoration of a 10 
percent rating for her hypertension, the issue is whether the 
RO was justified, by a preponderance of the evidence, in 
reducing the veteran's rating.  If not, the veteran's rating 
must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

The veteran's 10 percent rating for hypertension was in 
effect for more than five years, and the provisions of 38 
C.F.R. § 3.344 (2007), referring to stabilization of 
disability ratings, must be applied.  See 38 C.F.R. § 
3.344(c) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has identified "at least four 
specific requirements" applicable to rating reductions in 
that regulation:

(1) the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete"; 

(2) "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction"; 

(3) "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and 

(4) "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life"

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a) (2007).  The record indicates that prior to the 
October 2003 examination, the doctor only reviewed the 
veteran's claims folder.  He specifically noted, however, 
that the veteran's current records located at the Tampa VAMC 
or MacDill Air Force Base were not available for review.  In 
essence, the Board questions whether the examination as a 
whole was "full and complete" as is required by Green v. 
Derwinski, 1 Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," because 
the veteran did not undergo per se a VA examination prior to 
the awarding of benefits, the October 2003 is considered to 
be adequate in its amount of detail.  

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In this instance, the examiner did not provide an opinion as 
to whether the veteran's hypertension was less episodic or 
disabling than previously noted in the claims folder.  
Moreover, such a finding appears to be unfounded.  An 
outpatient report dated in October 2003 indicated that the 
veteran had a blood pressure reading of 164/101.  The veteran 
also disputes the RO's interpretation of the examination 
report and has provided additional information concerning her 
hypertension.  Specifically, she has proffered a log book of 
blood pressure readings taken during the time in question.  
She has also commented on the medications that she takes for 
her disability and whether her hypertension is "controlled" 
or "not controlled".  The law is clear that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his/her 
statements or testimony to be probative as to the facts under 
consideration).  In this instance, the veteran is competent 
to provide a medical diagnosis and to offer an opinion in 
that she, as a critical care nurse, has undergone the 
requisite training to proffer medical opinions.  Hence, her 
statements are not considered conjecture and are probative to 
the issue of whether her hypertension had "improved".  
Therefore, without additional examination findings that would 
clear up any ambiguity, the Board is not persuaded that the 
single examination the RO obtained in this case clearly shows 
sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the veteran's rating, in effect for 
five years, on the basis of a single examination, despite the 
episodic nature of the condition at issue, and the 
questionable adequacy of the examination without comparison 
to the veteran's medical records.  All of these deficiencies 
could have been resolved by the simple expediency of 
scheduling the veteran for another examination.  Since the 
burden is on the VA to show that the rating reduction was 
warranted, and, for the reasons discussed above, VA failed to 
meet this burden, the 10 percent rating must be restored.



ORDER

Restoration of a 10 percent rating for hypertension is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


